Citation Nr: 0919216	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-21 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
seborrheic dermatitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dizziness, including as due to an undiagnosed illness.

3.  Entitlement to service connection for dizziness, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for a respiratory 
disorder, claimed as pulmonary emphysema and chronic 
bronchitis, including as secondary to sarcoidosis.  


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.

This case was remanded by the Board in December 2007 for 
further development and is now ready for disposition.

The issues of entitlement to service connection for 
dizziness, including as due to an undiagnosed illness, and of 
entitlement to service connection for a respiratory disorder, 
claimed as pulmonary emphysema and chronic bronchitis, to 
include as secondary to sarcoidosis, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's skin 
disability has been manifested by dry skin, with light 
flaking and pustules, with slightly darker areas of 
pigmentation around the nasolabial area and a small area of 
hyper pigmentation on the chin; the disorder required no more 
than topical therapy in the past 12-month period.   

2.  In an unappealed August 1998 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for dizziness, including as due to an undiagnosed 
illness.

3.  The evidence added to the record since August 1998, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact that is necessary to 
substantiate the claim for service connection for dizziness, 
including as due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for seborrheic dermatitis have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.20, 4.118, Diagnostic Code (DC) 7899-7806 (2008).

2.  The August 1998 rating decision that denied the claim of 
entitlement to service connection for dizziness, including as 
due to an undiagnosed illness, is final.  38 U.S.C.A. § 7105 
(West 2002).

3.  The evidence received subsequent to the August 1998 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
dizziness, including as due to an undiagnosed illness, have 
been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

While the claim was on appeal, the applicable rating criteria 
for skin disorders, 
38 C.F.R. § 4.118, were revised effective October 23, 2008.  
See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a 
claim for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria.  Should 
an increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the liberalizing change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

However, as set forth in the Federal Register, the revised 
criteria apply to all applications for benefits received by 
VA on or after the effective date of October 23, 2008.  73 
Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's 
claim was received prior to October 23, 2008, the revised 
criteria are not for application in this case.  

Further, as is the case here, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

Seborrheic dermatitis is rated by analogy to dermatitis or 
eczema under DC 7806.  38 C.F.R. § 4.118 (2008).  Under this 
diagnostic code, the disability is to be rated under either 
the criteria under DC 7806; or as disfigurement of the head, 
face, or neck (DC 7800); or scars (DCs 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant disability.  
38 C.F.R. § 4.118.

Accordingly, in order to obtain a disability rating in excess 
of 10 percent for seborrheic dermatitis, the evidence must 
show:

*	A skin disorder of the head, face, or neck with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with two or three 
characteristics of disfigurement (30 percent disabling 
under DC 7800); 
*	Scars, other than the head, face, or neck, that are deep 
or that cause limited motion in an area or areas 
exceeding 12 sq. in. (77 sq. cm.) (20 percent disabling 
under DC 7801);
*	Scars, other, resulting in limitation of function (rate 
on limitation of function of the affected part pursuant 
to DC 7805);
*	Dermatitis or eczema that involves 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected (30 percent disabling under DC 7806); or
*	Systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
six weeks or more, but not constantly, during the past 
12-month period (30 percent disabling under DC 7806).

After reviewing the evidence of record, the Board finds that 
the criteria for a disability rating in excess of 10 percent 
have not been met.  

First, although the evidence indicates that the Veteran's 
dermatitis affects the face, there was no visible or palpable 
tissue loss, gross distortion or asymmetry of one feature or 
paired set of features, or at least two noted characteristics 
of disfigurement.  

Note (1) of DC 7800 provides that the eight characteristics 
of disfigurement, for purposes of rating under 38 C.F.R. § 
4.118, are: (1) scar is 5 or more in. (13 or more centimeters 
(cm)) in length; (2) scar is at least 1/4 in. (0.6 cm) wide 
at the widest part; (3) surface contour of scar is elevated 
or depressed on palpation; (4) scar is adherent to underlying 
tissue; (5) skin is hypo-or hyper- pigmented in an area 
exceeding 6 sq. in. (39 sq. cm); (6) skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 sq. in. (39 sq. cm); (7) underlying soft tissue 
is missing in an area exceeding 6 sq. in. (39 sq. cm); and 
(8) skin is indurated and inflexible in an area exceeding 6 
sq. in. (39 sq. cm).

While the January 2009 VA examination revealed slightly 
darker areas of pigmentation around the nasolabial area of 
the face and a small area of pigmentation on the chin, it was 
not shown that these areas of hypo- or hyper-pigmented skin 
exceeded an area of 6 sq. in.  According to the VA examiner, 
there was only a "small area" affected in the chin and the 
darker skin was indicated to be in the surrounding area of 
the nasolabial folds of her face.  

Further, while dry skin was noted in a "linear area of dry 
skin bilaterally in the nasolabial" area and between the 
skin folds of her breasts, the evidence does not show that 
any of either of these affected areas exceed 6 sq. in. so as 
to be a character of disfigurement under the rating criteria.  

Of importance, no other characteristics of disfigurement were 
noted.  As the VA examination did not identify any 
characteristics of disfigurement, much less any palpable 
tissue loss or gross distortion or asymmetry of any feature, 
the Board finds that a 10 percent rating under DC 7800 is not 
warranted.

Moreover, the evidence does not demonstrate scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion in an area or areas exceeding 12 sq. in.  Here, the 
January VA examination noted that seborrheic dermatitis 
affected the face and chest wall, but there was no indication 
that the Veteran experienced any loss of motion of the 
affected areas.  Accordingly, a 20 percent is not warranted 
under DC 7801.  

Similarly, as the evidence does not suggest any limitation of 
function in the affected areas, a separate rating based upon 
limitation of function of the affected part is not warranted 
pursuant to DC 7805.

Next, the Board finds that the Veteran's skin disability does 
not involve 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected.  According to the January 
2009 VA examination, seborrheic dermatitis only involved 
"between 5 and 20% of the exposed body surface and less than 
5% of the total body surface."   While the examiner noted 
that additional area was affected in the skin folds of the 
breast area, the VA examiner specifically determined that the 
hyper-pigmentation under her breasts was unrelated to her 
service-connected disorder.  

As the medical evidence distinguishes between symptoms 
attributable to service-connected seborrheic dermatitis and 
symptoms attributable to an unrelated disorder involving the 
breast area, the latter symptomatology cannot be considered 
in rating her service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (noting that when 
competent medical opinion distinguish symptoms that are 
attributable to service-related causes from those that are 
not, VA need not presume that all symptoms in question are 
related to service).

As the Veteran's seborrheic dermatitis has not been shown to 
involve 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, a disability rating in 
excess of 10 percent is not warranted under DC 7806.

Further, the evidence does not demonstrate systemic therapy, 
such as the use of corticosteroids or other immunosuppressive 
drugs, was required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
While the Veteran reported the use of topical creams, creams 
are not considered "systemic therapy."  Rather, creams are 
considered topical (local).  In this case, the evidence does 
not demonstrate that systemic therapy, such as the use of 
oral or intravenous medications, was required to treat the 
condition.  In fact, the January 2009 noted that only topical 
creams had been prescribed and that she had not received 
treatment from a medical provider for her skin condition in 
the past 12 months.

The Board has also considered the Veteran's statements 
indicating that her seborrheic dermatitis warrants an 
increased rating.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.  However, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, to be more probative than 
the Veteran's assessment of the severity of her disability. 

Moreover, the Board determines that the January 2009 VA 
examination was adequate for rating purposes.  In this 
regard, the Veteran has not asserted any objection to the 
examination itself, and there is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that the examiner misstated any relevant fact.  
See generally Glover v. West, 185 F.3d 1328, 1333 (Fed. Cir. 
1999) (providing that "a bald, unsubstantiated claim for an 
increase in disability rating is not evidence of a material 
change in that disability and is insufficient to trigger the 
agency's responsibility to request a reexamination"); 
Snuffer v. Gober, 10 Vet. App. 400 (1997). 

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, during the period in question, the evidence 
does not demonstrate that frequent periods of hospitalization 
for seborrheic dermatitis.  Further, there is no indication 
in the record that the Veteran's claimed disorder has 
resulted in any occupational impairment or that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  

To the contrary, according to a July 2004 report by the 
Tennessee Disability Determination Services (TDDS), she 
reported that she stopped working in 2002 "due to carpal 
tunnel syndrome and a hand injury that she received at that 
time on a sorting line."  For these reasons, the Board finds 
that referral for consideration of an extraschedular 
evaluation for her disability under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).    

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for a 
disability rating in excess of 10 percent for seborrheic 
dermatitis, the Board is unable to grant the benefits sought.  
The Board further finds that her symptoms remained constant 
throughout the appeal period and, as such, staged ratings are 
not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).



New and Material Evidence

The Veteran is also claiming entitlement to service 
connection for dizziness, to include as due to an undiagnosed 
illness.  The Board observes that a rating decision denying 
service connection for this disorder was issued in August 
1998.  The rating decision determined that, although there 
were subjective complaints of dizziness of record, there was 
no objective medical evidence, such as cardiac findings or of 
a chronic undiagnosed illness, to account for these 
complaints.  She did not appeal the RO's determination, and 
the August 1998 rating decision became final.  See 38 C.F.R. 
§ 7105.  

In January 2003, the Veteran requested that her claim of 
entitlement to service connection for dizziness, to include 
as due to an undiagnosed illness, be reopened.  Based on the 
procedural history outlined above, the issue for 
consideration, therefore, is whether new and material 
evidence has been received to reopen this claim.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the August 1998 rating 
decision consisted of service treatment records, the 
Veteran's statements alleging complaints of dizziness and 
lightheadedness, private medical records, and VA outpatient 
treatment reports, including records from the cardiology and 
neurology indicating no cardiac cause for dizziness.

The evidence added to the record since the August 1998 rating 
decision included TDDS records, VA outpatient treatment 
records reflecting continuing complaints and treatment for 
dizziness ever since being diagnosed with sarcoidosis in 
1992, and an August 2004 VA examination indicating an 
impression of "[c]omplaint of dizziness associated with 
palpitations," and an abnormal ECG of January 2004. 
 
Of the new evidence provided since the August 1998 rating 
decision, the TDDS records, VA treatment reports suggesting a 
relationship between the Veteran's symptomatology and 
diagnosis of sarcoidosis, and the August 2004 VA examination 
report had not previously been submitted to agency 
decisionmakers and are not cumulative or redundant of other 
evidence of record.  As such, that evidence is new under 
38 C.F.R. § 3.156(a).  

Moreover, the new evidence relates to an unestablished fact 
that is necessary to substantiate her claim for service 
connection.  Specifically, the August 2004 VA examination 
suggests a possible causal relationship between her 
complaints of dizziness and a heart disorder, including 
palpitations.  Further, an October 2003 VA treatment report 
indicated that she experienced dizziness ever since her 
diagnosis of sarcoidosis in 1992, suggesting yet another 
possible cause for her reported symptoms.    

As discussed above, the RO originally denied the Veteran's 
claim because the evidence only included subjective 
complaints of dizziness, without any objective medical 
evidence to account for her complaints.  Because the new 
evidence of record consists of medical evidence indicating 
two possible causes of her reported dizziness and 
lightheadedness, the Board finds this evidence to be material 
to her claim.

Accordingly, as the evidence is both new and material, the 
claim for service connection for service connection for 
dizziness, including as a result of an undiagnosed illness, 
is reopened.  To this extent, his appeal is granted, and the 
issue will be addressed in the remand portion of this 
decision.

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Veteran's application 
to reopen her claim for service connection for dizziness, to 
include as a result of an undiagnosed illness, is being 
reopened.  Therefore, no further notice under Kent is 
required.  

With respect to the Veteran's increased-compensation claim, 
38 C.F.R. § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate a claim, the medical or 
lay evidence must show a worsening or increase in severity of 
the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
October 2003, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in October 2003 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below. 

In this case, the Veteran was provided with correspondence 
regarding what was needed to support her increased-rating 
claim.  Specifically, the VCAA letter of October 2003 
requested that she submit all evidence in her possession that 
would indicate that her claimed disorder worsened in 
severity.  

Additionally, the RO also provider a statement of the case 
(SOC) to her, listing the specific rating criteria used for 
the evaluation of seborrheic dermatitis.  The SOC advised her 
of the rating considerations of 38 C.F.R. § 4.1, explaining 
that the percentage ratings assigned are based upon the 
average impairment capacity resulting from injuries and 
diseases and their residual conditions in civil occupations.  
Further, the SOC also informed her of the correct diagnostic 
codes used to evaluate the dermatitis when rated as 
disfigurement of the head, face or neck, or scars, depending 
upon the predominant disability.  

Based on the evidence above, a reasonable person would have 
been advised of and understood the information necessary to 
evaluate a claim for an increased rating for seborrheic 
dermatitis.  Therefore, the Veteran can also be expected to 
understand from the various letters from the RO what was 
needed to support her claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support her claim as reflected in her 
statements.  Specifically, during the January 2009 VA 
examination, she indicated that the area of discolored skin, 
particularly that in the breast area, which was also 
accompanied by pustules, warranted a higher rating.  

While this rating criteria is applicable under the provisions 
of DC 7800, the VA examiner nonetheless determined that the 
symptomatology associated with the breast area was unrelated 
to her service-connected seborrheic dermatitis.  In any 
event, her statements demonstrated an actual knowledge and 
understanding of the information necessary to support her 
claim. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  As such, the 
presumption of prejudice is rebutted.  Moreover, the United 
States Supreme Court recently indicated that factors, such as 
whether a veteran "has long sought benefits and has a long 
history of medical examination," as is the case here, are 
suggestive of harmless error (discussing whether harmless 
error may have occurred in VA's failure to advise the veteran 
what information or evidence was required to substantial a 
claim for benefits).  Shinseki v. Sanders, No. 07-1209, 2009 
WL 1045952, at *12 (U.S. Apr. 21, 2009).  For these reasons, 
the Board finds that no further development is required 
regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained VA treatment records and 
service records, and the Veteran submitted statements in 
support of her claim.  Additionally, a VA medical examination 
pertinent to the issue on appeal was obtained in January 
2009.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 10 percent for seborrheic dermatitis is 
denied.

New and material evidence having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for dizziness, including as due to an undiagnosed 
illness, is granted.  The appeal is allowed to this extent.


REMAND

With regard to the remaining issues of entitlement to service 
connection for dizziness, including as a result of an 
undiagnosed illness, and for entitlement to service 
connection for a respiratory disorder, claimed as emphysema 
and chronic bronchitis, including as secondary to 
sarcoidosis, the Board finds that additional development is 
required to satisfy VA's obligations under the VCAA.

Having found that the Veteran's claim for service connection 
for dizziness should be reopened, the Board notes that the 
Veteran has offered competent statements regarding the 
symptoms of dizziness and lightheadedness she experiences.  

Furthermore, the medical evidence of record indicates several 
conflicting possibilities for the cause of her complaints (in 
a September 1997 VA treatment report, a neurologist stated 
that he believed her dizziness was vestibular in nature; an 
October 2003 VA treatment report noted the presence of 
dizziness ever since she was diagnosed with sarcoidosis in 
1992; and an August 2004 VA examination related her 
complaints of dizziness to palpitations).

Given the fact that the Veteran served overseas in the 
Persian Gulf War, and in light of her competent reports of 
dizziness and the conflicting medical evidence relating to 
the cause of her symptoms, the Board determines that an 
examination and medical opinion are required to determine the 
nature and etiology of her disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As to the Veteran's claim for service connection for a 
respiratory disorder, claimed as emphysema and chronic 
bronchitis, to include as secondary to sarcoidosis, the Board 
also finds that the evidence of record is also insufficient 
to render a decision in this case.

Namely, the Veteran has offered competent reports of 
experiencing shortness of breath and chest pain.  According 
to an October 2003 VA treatment report, asthma was suspected 
due to expiratory wheezes, and a diagnosis of asthma was 
initially rendered in November 2003.  Moreover, even though 
prior pulmonary function tests were not suggestive of any 
airway restrictive disease and revealed no evidence of 
sarcoidosis, a recent abnormal chest X-ray conducted in June 
2007 revealed low lung volumes and noted widening of the 
upper mediastinum.  As a result, further testing was 
recommended to rule out significant mediastinal disease.  

Given the abnormal chest X-ray findings from June 2007 and 
the Veteran's complaints of shortness of breath and chest 
pain, the Board finds that a VA examination and medical 
opinion is required to determine the nature and etiology of 
the Veteran's reported pulmonary symptomatology. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in Memphis, 
Tennessee, for the period from December 
2008 to the present.  Any negative search 
result should be noted in the record.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of her reports of 
dizziness.  The examiner should be 
provided with the claims file for review 
in conjunction with this examination.  

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or higher) that her episodes of 
dizziness, if shown, are related to 
service, including whether dizziness is 
attributable to a known diagnosis or to a 
chronic undiagnosed illness resulting 
from her service in the Persian Gulf War.  
All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of her 
respiratory disorder, claimed as 
emphysema and chronic bronchitis.  The 
examiner should be provided with the 
claims file for review in conjunction 
with this examination.  

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that her respiratory 
disorder, if shown, is related to 
service, including whether her 
respiratory disorder is causally related 
to her service-connected sarcoidosis.  
All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

4.  The RO should then readjudicate the 
claims of entitlement to service 
connection for dizziness, including as a 
result of an undiagnosed illness, and for 
entitlement to service connection for a 
respiratory disorder, claimed as 
emphysema and chronic bronchitis, 
including as secondary to sarcoidosis, 
with consideration of all evidence 
obtained since the issuance of the 
statement of the case in February 2007.

If any benefit sought on appeal is not 
granted, the Veteran should be furnished 
a supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


